Title: From George Washington to Michael Hillegas, 17 July 1785
From: Washington, George
To: Hillegas, Michael

 

Sir,
Mt Vernon 17th July 1785.

The enclosed packet contains necessary & valuable papers, in a Suit which I have depending in Washington County in the State of Pennsylva., under the management of the Gentn to whom they are directed. Mr Smith requested me (tho’ by a circuitous rout) to address them to your care, & he should be certain of getting them: this must be my apology for the trouble I am giving you, & for which I hope to obtain your excuse.
The sooner the packet could be sent, by a safe hand, the better, as some of the papers point to evidence which may require time to obtain—& all of them want consideration. With esteem & regard, I am &c.

G: Washington

